Title: Thomas Jefferson to Wilson Cary Nicholas, 28 July 1819
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Poplar Forest July 28. 19.
          
          I learnt yesterday from mr Gibson, with extreme regret that I had inadvertently let slip over the day of renewing my note in the farmer’s bank. how I became guilty of this inattention I cannot say, except from the pressure & hurry of business for many days on winding up there at Monticello, my journey to this place, and opening shop again here. I now inclose a note for renewal to mr Gibson, under apprehension you may be absent, from Richmond, & will certainly take care that this shall never happen again. I salute you with affectionate friendship and respect.
          
            Th: Jefferson
          
        